Citation Nr: 0315240	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  96-10 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for skin disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




REMAND

The veteran, who is the appellant in this case, served on 
active duty from September 1968 to June 1971.  He had service 
in the Republic of Vietnam.

The veteran seeks entitlement to service connection for skin 
disability, either on a direct basis or as the result of 
exposure to Agent Orange in the Republic of Vietnam.  A 
review of the record discloses that this is not the veteran's 
first such claim.  In June 1984, the Veterans Administration 
(now the Department of Veterans Affairs, hereinafter VA) 
Regional Office (RO) in Philadelphia, Pennsylvania, denied 
entitlement to service connection for skin disability, 
claimed as a residual of exposure to Agent Orange.  The 
veteran was notified of that decision, as well as his 
appellate rights; however, did not perfect an appeal.  
Therefore, that decision became final under the law and 
regulations then in effect.  38 U.S.C.A. § 4005 (1982); 
38 C.F.R. §§ 19.192 (1983).  The veteran now requests that 
his claim of entitlement to service connection for skin 
disability be reopened.

In a June 2000 decision, the Board of Veterans' Appeals 
(Board) found that new and material evidence had been 
received to reopen the veteran's claim of entitlement to 
service connection for skin disability.  Following a review 
of the evidence, however, the Board denied that claim, both 
on a direct basis and as the result of exposure to Agent 
Orange.  In so doing, the Board found that the claim was not 
well grounded.  The veteran disagreed with that decision and 
appealed to the United States Court of Appeals for Veterans 
Claims (hereinafter Court).

During the pendency of the appeal to the Court, there was a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001)).  That law 
redefined the obligations of the VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A.  
That law also eliminated the concept of a well- grounded 
claim and superseded the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that the VA cannot assist in the 
development of a claim that is not well grounded.  38 
U.S.C.A. § 5107.  

In May 2001, the Court vacated the Board's June 2000 decision 
and remanded it to the Board for readjudication.  The Court 
held that the Board's decision had violated those portions of 
the VCAA which had precluded the denial of a claim as not 
well grounded.  

Following the Court's decision, the VA promulgated 
regulations which permitted the Board to obtain evidence, 
clarify the evidence, cure procedural defect, or perform any 
other action essential for a proper appellate decision in any 
appeal properly before it without having to remand the appeal 
to the AOJ and without having to obtain the appellant's 
waiver.  67 Fed. Reg. 3099-3100 (Jan. 23, 2002) (codified at 
38 C.F.R. §§ 19.9, 19.31, 20.903, 20.1304 (2002)).  

In June 2002, pursuant to the new regulations, the Board sent 
the veteran a letter explaining the provisions of the VCAA.  
The Board also arranged for the veteran to have a VA 
dermatologic examination.  The Board requested that the 
examining physician render an opinion as to whether it was at 
least as likely as not that the veteran's skin disorder was 
related to any inservice symptoms or diagnoses.  The Board 
noted that if the etiology was attributed to factors such as 
exposure to Agent Orange, the examiner should so indicate.  

The veteran underwent VA dermatologic examinations in October 
2002 and March 2003.

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit invalidated, in part, the VA regulations 
which had permitted the Board to obtain evidence, clarify the 
evidence, cure procedural defect, or perform any other action 
essential for a proper appellate decision in any appeal 
properly before it without having to remand the appeal to the 
AOJ and without having to obtain the appellant's waiver.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  
The veteran has not waived his right to have the RO perform 
the initial review of the report of the October 2002 VA 
examination or the report of the March 2003 VA examination.  

In light of the foregoing, the case is remanded for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
have been completed under 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001).  The RO must notify the 
veteran, in writing, of any 
evidence/information he needs to provide 
in support of his claim and the evidence, 
if any, that the RO will obtain for him.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Thereafter, any notice 
given, or action taken, must comply with 
the holding in Disabled American Veterans 
v. Secretary of Veterans Affairs, Nos. 
02-7304, -7305, -7316 (Fed. Cir. May 1, 
2003).  

2.  When the foregoing actions are 
completed, the RO must undertake any 
indicated development and then 
readjudicate the issue of entitlement to 
service connection for skin disability.  
In so doing, the RO must take the entire 
record into account.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, he must be 
furnished an SSOC and afforded an 
opportunity to respond.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  Thereafter, if in order, the 
case should be returned to the Board for 
further appellate action.  

By this remand, the Board intimates no opinion, either legal 
or factual, as to the ultimate disposition of the remanded 
issue.  It must be emphasized, however, that the veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



